DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting an indicator related to the functionality of respiratory organs of a user and performing processing based on the indicator extracted. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of an indicator extraction unit and a processing unit, nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. The claim recites several additional elements - a compression mechanism, the processor a sensor for obtaining blood pressure waveforms, and an output screen. These processor is recited at a high-level of generality such that it amounts to no more than applying the exception using a generic computer component. It is noted that data-gathering via a generic compression mechanism and a sensor, or the output of data via a generic output screen, are not an application of the abstract idea
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In addition, the use of a non-invasive sensor configured to continuously measure blood pressure waveforms is well known, routine, and conventional, as evidenced by the teachings of Sun (US 2006/0195035) which teaches a non-invasive wrist radial artery blood pressure waveform measuring apparatus for continuously measuring BP waveforms (claim 1) comprising a compression mechanism comprising an air bladder and a fluid pump ([0147]) and a display for outputting information ([0071-0072]). Furthermore this sensor is incorporated as part of data-gathering, which is an insignificant extra-solution activity to the judicial exception. Similarly, outputting information indicative of the result is considered to be insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above, the additional elements amounts to no more than applying the exception using a generic computer component. This cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims merely expand on the particulars of the abstract idea itself, such that they are also insufficient to amount to significantly more than the abstract idea.
Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. Applicant has argued that the amended claim, as it now recites the use of a device that applies compressive force via an air bladder and pump, cannot be performed in the human mind. However, applicant is conflating the abstract idea with the entirety of the recited claim. The rejection notes that the abstract idea is the extraction of an indicator and performing processing (such as the determination of a ratio). It does not note that the additional elements used to perform data gathering and output displaying are part of the abstract idea, only that they do not amount to significantly more than the judicial exception nor comprise a practical application of the abstract idea.
	Applicant is referred to the October 2019 Update: Subject Matter Eligibility, and in particular, example 46 (Livestock Management). Claim 1 has been reproduced below:

    PNG
    media_image1.png
    428
    843
    media_image1.png
    Greyscale

	Similar to applicant’s own claims, the recited invention comprises both aspects of data gathering which cannot be “performed mentally” (e.g. livestock interface to gather animal-specific information) and a display for displaying the analysis results. A human mind cannot transmit information through computer memory, control the gathering of data via sensors, nor send display signals to a display. However, the claim is ineligible as the claim, besides reciting the abstract idea of comparing animal information and analyzing the information to determine aberrant behavioral pattern, does not add significantly more than the abstract idea nor integrate the abstract idea into a practical application.
	Applicant has also argued that the computing of the ratio of parameters is a specific advancement to the field of blood pressure technology. However, the citation to the original disclosure does not actually correlate the claimed concept of determining a ratio to an actual accurate diagnosis; in fact, the cited disclosure relates to using variations/fluctuation in the pulse wave interval instead (Fig. 8). As such, this argument is not persuasive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        9/11/22